                      Case 5:20-mj-00044-JHE Document 1 Filed 02/20/20 Page 1 of 9                                                 FILED
                                                                                                                          2020 Feb-20 AM 09:20
AO 91 (Rev_ 11/1 I) Criminal Complaint                                                                                    U.S. DISTRICT COURT
                                                                                                                              N.D. OF ALABAMA

                                       UNITED STATES DISTRICT COURT
                                                                 for the
                                                   Northern District of Alabama

                  United States of America                          )
                                 v.                                 )
                                                                    )       Case No.
                         LIN LONGJIN
                                                                    )                  MAG No. 20-44
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)


                                                CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of                February 17-18, 2020          . _ in the county of              Madison               in the
     Northern           District of          Alabama         , the defendant(s) violated:

             Code Section                                                      Offense Description
18 U.S.C. Sec. 1343                            Wire Fraud




          This criminal complaint is based on these facts:

See attached affidavit.




          [\1j' Continued on the attached sheet.

                                                                                    _C:,~      Complainant's signature

                                                                                  COREY M. DOSECK. USSS Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state:
                  02/20/2020


                                      Birmingham, Alabama
                                                                                   ---/::g"""-----------
                                                                              Hon. JOHN ENGLAND, U.S. MAGISTRATE JUDGE
                                                                                                Pri"nted name and title
           Case 5:20-mj-00044-JHE Document 1 Filed 02/20/20 Page 2 of 9




I, Corey Dobeck, being duly sworn, depose and say:

                       EXPERIENCE AND BACKGROUND

      1.       I am a Special Agent with the United States Secret Service. I have been

employed in that capacity since April 2018. I have completed Special Agent

Training Course at the James J. Rowley Training Center. In addition to basic

criminal investigative training, I have completed Unifonned Police training at the

Federal Law Enforcement Training Center in Artesia, New Mexico, where I learned

to identify firearms and narcotics. Prior to becoming a Special Agent, I was a United

States Secret Service Uniformed Division Officer where I patrolled the White House

Complex and surrounding areas of Washington, D.C. and had the ability to enforce

laws pertaining to District of Columbia.

      2.      My duties as a Special Agent of the United States Secret Service

include investigating financial crimes, to include identity theft, credit card fraud,

counterfeit checks, and counterfeit US currency. I have made numerous arrests on

subjects regarding these matters. I received advanced training in this at the James J.

Rowley Training Center in Beltsville, Maryland.

      3.      The information in this Affidavit is based on my personal knowledge,

information provided to me by other law enforcement officers and individuals, and

my review of reports and memoranda of other law enforcement officers. The

information in this Affidavit is provided for the limited purpose of establishing
           Case 5:20-mj-00044-JHE Document 1 Filed 02/20/20 Page 3 of 9




probable cause in connection with the criminal complaint charging LIN LONGJIN

with violating Title 18, United States Code, Section 1343, Wire Fraud, which

provides that "[w]hoever, having devised or intending to devise any scheme or

artifice to defraud, or for obtaining money or property by means of false or

fraudulent pretenses, representations, or promises, transmits or causes to be

transmitted by means of wire, radio, or television communication in interstate or

foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose

of executing such scheme or artifice, shall be fined under this title or imprisoned not

more than 20 years, or both." 18 U.S.C. § 1343.

      4.      Based on my training and experience as set forth above, I am aware that

obtaining money under false pretenses and transmitting said money through

interstate commerce via Walmart servers located in Bentonville, Arkansas or

Colorado Springs, Colorado, and then to "First Data," the payment processor that

services Walmart gift cards through its servers located in either Chandler, Arizona

or Omaha, Nebraska, violates Title 18, United States Code, Section 1343.

                          THE WIRE FRAUD SCHEME

      5.      The Secret Service Financial Crimes Task Force (SSFCTF) is

conducting a joint investigation with Walmart Global Investigations concerning an

ongoing credit card fraud scheme. The SSFCTF is attached to the United States

Secret Service Birmingham Field Office and the investigation is being conducted in


                                          2
            Case 5:20-mj-00044-JHE Document 1 Filed 02/20/20 Page 4 of 9




Birmingham. The fraud scheme, however, is not localized to the southeastern United

States. Instead, the scheme involves a variety of phone and internet scams with

victims of these scams located in states across the country. The victims are lured into

a scam in a number of different ways, including:

   • Responding to a text message;

   • Responding to an email;

   •   Searching for a particular type of financial service on the internet, inputting

       basic info (name, phone), where someone contacts them back, presumably

       from a fraudulent website.

       6.      After the initial contact is made, victims are conned into one of many

scams. Some of the known scams are:

   • Pay off past due credit at a fraction of the cost with Walmart gift cards;

   • Money is temporarily wired into the victim's bank account to "prove the

       account" is real. The victim then sends the "Company" back that money in

       the form ofWalmart gift cards. The wire is either quickly rescinded or is found

       to be fraudulent and then canceled;

   • Receive a business email with the victim's true supervisors' info in the text of

       the email signature, that requests the victim quickly go buy Walmart gift cards

       and send pictures of the gift card numbers for the supervisor to give away at

       a conference that he or she is attending;

                                           3
           Case 5:20-mj-00044-JHE Document 1 Filed 02/20/20 Page 5 of 9




   • A Walmart associate is contacted by someone claiming to be from the Home

      Office in Bentonville or from a company named NCR, which runs all of

      Walmart's registers/systems. They tell the associate that they are testing that

      stores system and want them to practice loading a gift card to see ifthe system

      reads it correctly. Then to confirm it worked, they have the associate read the

      gift card information to them over the phone.

      7.      Once the victim is defrauded into buying Walmart gift cards and

sending pictures of the full gift card number to the exploiters, those gift cards are

used around the country within a few hours by "runners" who appear to be of

Chinese decent. Many of the runners who have been identified by law enforcement

are not U.S. citizens. The runners receive gift card numbers from participants in the

wire fraud scheme on their smart phone in the form of a UPC code, often through

the "GiftMe App." That UPC code is scanned by the runner at a Walmart register,

typically in the self-checkout lane to avoid detection of the fraud, which liquidates

the Walmart gift cards by purchasing prepaid debit cards (i.e. Visa/MasterCard

Vanilla or AMEX) or other gift cards (i.e. iTunes cards, Google Play, Steam, etc.).

Once the Walmart gift cards have been converted to another prepaid debit or gift

card, the runner often takes pictures of the cards and sends them back to others

involved in the scheme. That participant then liquidates all of the cards again.




                                          4
           Case 5:20-mj-00044-JHE Document 1 Filed 02/20/20 Page 6 of 9




   LIN LONGJIN'S PARTICIPATION IN THE WIRE FRAUD SCHEME

      8.      On February 18, 2020, Walmart Global Investigator Jordan Fowler

notified the SSFCTF that a suspect connected with the wire fraud scheme was in the

Northern District of Alabama, specifically Huntsville, Alabama, liquidating gift

cards that had been fraudulently obtained. The suspect, LIN LONGJIN, was rapidly

traveling between Walmart locations in Tennessee and continuing into Alabama.

      9.      Based on what I have learned in this investigation, runners involved in

the wire fraud scheme do not remain at a Wal mart location for more than 10 or 15

minutes.

      10.     Fowler also notified Walmart Asset Protection that an Asian male,

identified as LIN LONGJIN, had been identified at a Huntsville, Alabama Walmart

location perpetrating a gift card scam. Walmart associate, Jamie Cutler, then

observed LONGJIN enter the Walmart Supercenter located at 3031 Memorial

Parkway SW in Huntsville, Alabama. Cutler observed LONGJIN complete a gift

card purchase at a self-checkout kiosk, and further observed LONGJIN scan his

personal phone to complete the purchase. Cutler then intercepted LONGJIN and

confiscated the gift card that was purchased in the transaction. Cutler notified

Walmart Asset Protection, who called the Huntsville Police Department. The United

States Secret Service was also notified.




                                           5
        Case 5:20-mj-00044-JHE Document 1 Filed 02/20/20 Page 7 of 9




      12.    LONGJIN was arrested by the Huntsville Police Department and his

vehicle was towed incident to his arrest. The inventory search of the vehicle returned

a large number of gift cards in varying increments, including Vanilla Visa, Google

Play, iTunes, PSP, and Nintendo gift cards.

      13.    Huntsville Police confinned that a known victim, Ellen Biebesheimer,

was defrauded of approximately $19,000 in the scheme. At least a portion of the

funds sent by Ms. Beibesheimer were used to purchase gift cards at Walmart

locations in the Northern District of Alabama.

      14.    Each time LIN LONGJIN scanned the Walmart Gift Card number

(UPC Format) at checkout, it transmitted a wire from each Walmart location,

including Huntsville, Alabama, to a Walmart Inc. Server, located in Bentonville,

Arkansas or Colorado Springs, Colorado. A wire was then sent to First Data servers

in either Chandler, Arizona or Omaha, Nebraska. These servers then confirmed the

balance of the cards and debited each gift card account number for the amount being

used to pay for the transaction. Once that occurred, interstate wires were sent back

to the same Walmart servers in Arkansas or Colorado, which routed the wire

communication back to the Walmart location in the Northern District of Alabama,

specifically Huntsville, Alabama.

      15.    The investigation has determined that LONG JIN is responsible for

conducting these fraudulent transactions in at least three states with an estimated


                                          6
        Case 5:20-mj-00044-JHE Document 1 Filed 02/20/20 Page 8 of 9




total loss amount of over $115,000.

      16.    ln addition to Ms. Biebesheimer, the investigation has confirmed at

least two other known victims were defrauded in the scheme. Victim Larry George

is from Iola, Kansas. He was contacted regarding a federal loan, and told that he was

approved. Prior to receiving the funds, however, George was instructed to go to

Walmart and purchase "shopping cards." George purchased two $200 Walmart gift

cards on February 17, 2020, and then provided the full 16 digit gift card number over

the telephone to a participant in the wire fraud scheme. In furtherance of the scheme,

the participant then sent the Walmart Gift Card numbers to LONGJIN to use at

Walmart locations in Huntsville, Alabama, and elsewhere.

      17.    Walmart Global Investigators also contacted Ruth Tisdale in

connection with this investigation. Tisdale resides in Okmulgee, Oklahoma, and

advised that she was contacted regarding an issue with her cell phone service.

Tisdale was told that she needed to pay money to fix her service, but was assured

that a rebate would be issued to her. Tisdale was instructed to purchase Walmart gift

cards and to provide the full gift card number over the telephone. Tisdale followed

these instructions, and purchased two $500 Walmart gift cards on February 17, 2020.

The "rebate" that she was promised then appeared in her bank account. A short time

later, however, the "rebate" disappeared from her account and she realized that she

had been defrauded. On the same day that Tisdale purchased the Walmart gift card


                                          7
        Case 5:20-mj-00044-JHE Document 1 Filed 02/20/20 Page 9 of 9




in Oklahoma, LONGJIN used the Walmart gift card to purchase other gift cards at a

Walmart location in Huntsville, Alabama.

      18.   Based on the facts and information presented above, I request a Federal

Arrest Warrant for LIN LONGJIN for wire fraud in violation of 18 U.S.C. § 1343.

FURTHER AFFIANT SA YETH NOT.



                                     COREY M. DOBECK
                                     Special Agent, United States Secret Service

                                                   :1/..
Sworn to and subscribed before me on the    ;:?o           day of February, 2020.




                                     HON. JO  " GLAND
                                     UNITE STATES MAGISTRATE JUDGE




                                        8
